884 F.2d 1387Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Barry COLEMAN, a/k/a Warren Lee Woodson, Petitioner--Appellant,v.Dave WILLIAMS, Warden, Attorney General of the State ofVirginia, Respondents--Appellees.
No. 89-6587.
United States Court of Appeals, Fourth Circuit.
Submitted May 24, 1989.Decided July 24, 1989.

Barry Coleman, appellant pro se.
Frank Snead Ferguson, Office of the Attorney General of Virginia, for appellees.
Before PHILLIPS, MURNAGHAN, and WILKINS, Circuit Judges.
PER CURIAM:


1
Barry Coleman seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the magistrate's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the magistrate.  Coleman v. Williams, C/A No. 88-742-R (E.D.Va. Mar. 22, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.